Citation Nr: 0029509	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1973 to December 
1973, from July 1991 to April 1992, and from January 1993 to 
March 1993.  She also had unverified periods of active duty 
for training and inactive duty for training with the Arkansas 
Army National Guard (AARNG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant has perfected her 
appeal with respect to an October 1998 RO decision which 
denied an increased rating for right knee disability and with 
respect to a March 1999 rating decision which denied service 
connection for migraine headaches.


REMAND

With respect to the claim for an increased rating, for a 
right knee disability, the Board notes that the veteran has 
presented a valid claim.  However, additional development 
must be attempted prior to a final adjudication as regards 
this claim.  See generally 38 C.F.R. § 3.103 (2000). 

The veteran indicated, in an August 1998 written statement 
and during her October 1998 VA examination, that she has 
received recent treatment for her service-connected right 
knee disorder from unnamed physicians.  She did not indicate 
whether these were VA or private physicians.  Regardless, 
such treatment information is pertinent to her claim.  As 
such, the Board is of the opinion that the RO should ask her 
to provide the names, addresses and approximate treatment 
dates of all providers of treatment for her right knee 
disorder.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (a 
claimant must cooperate by providing information within 
his/her control).  Thereafter, attempts should be made to 
associate any such records with the claims folder.

The veteran has also asserted that she is having problems 
with employment as a result of her service-connected right 
knee disorder.  In an August 1998 written statement, she 
reported that she has missed work due to her right leg 
problems.  In a December 1998 written statement, she reported 
that she "had to give up the job that [she] had at 
Maybelline because of [her] leg."  She also stated that she 
had to change jobs at the Arkansas State Police because of 
her leg problems.  

After any additional treatment records and any employment 
records have been associated with the claims folder, the 
veteran should undergo another VA examination of the right 
knee.

With respect to the claim for service connection for migraine 
headaches, the Board initially notes that the appellant had 
active service from August 1973 to December 1973, from July 
1991 to April 1992, and from January 1993 to March 1993.  She 
also had unverified periods of active duty for training and 
inactive duty for training with the AARNG at Camp Robinson.

The appellant contends that she manifests a migraine headache 
disorder which was incurred or aggravated during a period of 
active service.  The evidence of record first reflects her 
report of migraine headaches during a periodic examination in 
July 1983.  Her subsequent treatment records reflect 
assessments of stress headaches, tension headaches and 
migraine headaches, but are otherwise unclear with respect to 
the onset of her headache disorder(s).  As such, the Board is 
of the opinion that the RO should ask the appellant to 
clarify the approximate date of onset of her headache 
disorder as well as the names, addresses and approximate 
treatment dates of all providers of treatment for her 
headaches.  See Hayes v. Brown, 5 Vet.App. 60, 68 (1993) (a 
claimant must cooperate by providing information within 
his/her control).

The Board next notes that the appellant's service medical 
records from her period of active service from January 1993 
to March 1993 have not been associated with the claims 
folder.  The RO must, therefore, ensure that her complete set 
of service medical records are associated with the claims 
folder, to include her records of treatment with the AARNG at 
Camp Robinson.  The RO should also verify the appellant's 
duty status for the time periods in question.  38 C.F.R. § § 
3.203(c) (1999); Sarmiento v. Brown, 7 Vet.App. 80 (1994) 
(VA's duty to verify periods of active service is mandatory).  
See generally VA O.G.C. Prec. 86- 90 (July 18, 1990) 
(manifestations of a disease during a period of inactive duty 
for training do not constitute an "injury" under the 
provisions of 38 U.S.C.A. § 101(24)).

After completion of the above, the Board is of the opinion 
that the appellant should be afforded VA examination by a 
neurology specialist in order to ascertain the nature and 
etiology of her headache disorder(s), to include whether such 
disorder(s) was incurred or aggravated during a period of 
active service.  See generally 38 C.F.R. § 3.103 (2000).

The appellant is hereby notified that it is her 
responsibility to report for the examinations to be scheduled 
in connection with this REMAND and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim(s).  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
her service-connected right knee disorder 
that has not already been made part of 
the record, and should assist her in 
obtaining such evidence.  Any such 
records should then be associated with 
the VA claims folder.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  The RO 
should inform the veteran if the VA is 
unable to secure all of the relevant 
records sought. 

2.  The RO should request the veteran to 
provide information regarding her 
employment.  Her former and current 
employers, including Maybelline and the 
Arkansas State Police, should be 
contacted and asked to provide 
information as to absences from work, 
concessions provided in the workplace, 
and/or termination of employment, and the 
reasons therefor (if known).  The persons 
contacted should be asked to provide 
information regarding their observations 
of the extent, if any, to which the 
veteran's activities have been limited by 
her right knee disability.  All attempts 
to obtain records which are ultimately 
not obtained should be documented. The RO 
should inform the veteran if the VA is 
unable to secure all of the relevant 
records sought. 

3. The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of her service-
connected right knee disorder.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.  In particular, the examiner 
is asked to comment on the degree of 
limitation on normal functioning caused 
by pain and the affect of her right knee 
disability on her employability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  The RO should ask the appellant to 
provide the approximate date of onset of 
her headache disorder as well as the 
names, addresses and approximate 
treatment dates of all providers of 
treatment for her headache disorder.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO should inform the 
veteran if the VA is unable to secure all 
of the relevant records sought. 

5.  The RO should obtain the appellant's 
VA clinical records dated since August 
1994, and associate those records with 
the claims folder.

6.  Thereafter, the RO should attempt to 
verify all the appellant's dates of 
inactive and active duty for training 
with the appropriate service departments.

7.  The RO should obtain a complete set 
of the appellant's service medical 
records, to include those records from 
her period of active service from January 
to March 1993.  The RO should also 
directly contact the Office of the 
Adjutant General of Arkansas and 
specifically request all service medical 
records from Camp Robinson which may be 
in existence under the appellant's name 
and/or service number for the time 
periods in question.  Any document(s) 
received from these requests must be 
incorporated into the claims folder.

8.  Upon completion of the above, the 
appellant should be afforded VA 
examination by a neurology specialist in 
order to determine the nature and 
etiology of her headache disorder(s).  
The examiner should review the contents 
of the claims file, to include 
documentation of her periods of active 
service, and obtain relevant history from 
the appellant.  Following the 
examination, the examiner should express 
opinion as to the following questions:  
(1) What is the diagnosis, or diagnoses, 
of the appellant's headache disorder and, 
if ascertainable, state whether such 
disability stems from a disease process 
or an injury; 2) What is the approximate 
date of onset of the headache 
disorder(s); 3) Is it least as likely as 
not that such headache disorder(s) is 
causally related to a period of active 
service? or, alternatively, 4) If the 
headache disorder(s) pre-existed a period 
of active service, did such disability 
undergo a permanent worsening beyond the 
natural progression of such disability 
during a period of active service?  If 
the physician cannot provide the 
requested opinions without resort to 
speculation, it should be indicated.  The 
physician should provide the rationale 
for any conclusion reached and cite the 
evidence relied upon or rejected in 
forming any opinion.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

9.  Following the completion of the 
above, the RO should readjudicate the 
claims for an increased rating for a 
right knee disorder and service 
connection for migraine headaches with 
consideration given to any additional 
evidence obtained pursuant to this 
remand.  Adjudication of the issues of 
whether the headache disorder(s) was 
incurred or aggravated during active duty 
for training or inactive duty for 
training is requested and, therefore, 
must be addressed.  In so doing, the RO 
should give consideration to 38 U.S.C.A. 
§§ 101(24), and VA O.G.C. Prec. 86- 90 
(July 18, 1990), if appropriate.  If 
either of the determinations made remains 
unfavorable, the appellant should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  With this remand, the Board intimates no 
opinion as to the ultimate outcome of the above mentioned 
claims.  The appellant is hereby advised of her right to 
submit any additional evidence and argument while this case 
is in remand status, to include any service department 
record(s) and service medical record(s) that she may have in 
her possession.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


